In an action to recover damages for personal injuries, the plaintiffs appeal from a judgment of the Supreme Court, Queens *1014County (Orlikoff-Flug, J.), entered March 29, 2010, which, upon a jury verdict finding that the plaintiff Jie Li did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), is in favor of the defendants and against them dismissing the complaint.
Ordered that the judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
Contrary to the plaintiffs’ contentions on appeal, the jury’s finding that the plaintiff Jie Li did not sustain a serious injury under the fracture or the 90/180-day category of Insurance Law § 5102 (d) as a result of the subject accident was not contrary to the weight of the evidence (see Lolik v Big V Supermarkets, 86 NY2d 744 [1995]; Nicastro v Park, 113 AD2d 129 [1985]).
The plaintiffs’ remaining contentions are without merit. Rivera, J.P., Eng, Lott and Cohen, JJ., concur.